427 F.2d 128
ALLSTATE INSURANCE COMPANY, Plaintiff-Appellee,v.Emil Joseph FALTUS, Karyle L. Faltus, Defendants-Appellants,Robert B. Segers, and Steven B. Segers, a minor, Defendants.
No. 28318.
United States Court of Appeals, Fifth Circuit.
March 20, 1970.

Ted L. Wells, Gregory, Cours, Panielle & Johnson, Tampa, Fla., for appellants.
Vernon W. Evans, Jr., H. Glenn Waddell, Shackleford, Farrior, Stallings & Evans, Tampa, Fla., for appellee.
Before PHILLIPS,1 BELL and SIMPSON, Circuit Judges.
PER CURIAM:


1
The trial of the suit underlying this appeal resulted in a declaratory judgment for Allstate that a Homeowner's policy issued by it to appellant did not afford liability coverage in the case of a particular boating accident.  The home which was insured was located on a drainage canal.  This enabled appellant to maintain a dock at his home.  The canal flowed into Lake Cooper in Hillsborough County, Florida and thus there was access to Lake Cooper by water.  The accident occurred on the lake at a point approximately one and one half miles from the insured premises when appellant's boat struck a swimmer.


2
The declaratory judgment is based on full findings of fact and conclusions of law directed to the issue whether coverage was excluded under the terms of the policy because the accident occurred away from the premises of the homeowner while the boat was being powered by a motor having in excess of 25 horsepower.  The size of the motor, 35 horsepower, was undisputed and the issue turned on whether the accident occurred away from the premises.  The district court held that it did.  The findings of fact giving rise to this holding are amply supported by the record and thus the judgment must stand absent some error in law which we do not perceive.


3
Moreover, as to the one additional contention of appellant, it is clear that there was no basis for applying the doctrine of promissory estoppel to generate postaccident coverage where there was otherwise no coverage.


4
Affirmed.



1
 Of the Tenth Circuit, sitting by designation